Citation Nr: 1802750	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  07-39 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizotypal personality, and psychosis.  


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of the hearing is associated with the claims file.

The Board remanded the issue on appeal further development and readjudication in June 2015.  As discussed further below, the Board's directives have not been substantially completed, and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder.  

The October 2017 VA examiner found no psychiatric disability, and therefore, did not provide an etiology opinion.  However, the Board notes that the Veteran has been diagnosed with depression and PTSD.  See e.g., August 2006 Mental Health Note; June 2011 Discharge Instructions.  In addition, the evidence of record also indicates that the Veteran has been on prescribed medication for his symptoms during the pendency of the claim.  See e.g., September 2017 Active Outpatient Medications List.  Therefore, an etiology opinion must be obtained unless the examiner concludes that these diagnoses are improper and can thoroughly explain why, or whether a disorder may have existed but possibly resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (a current disability is shown for purposes of service connection if the claimed condition, though later resolved, is demonstrated at the time of the claim or while the claim is pending).  As such, the Board finds that a new VA examination and etiology opinion must be obtained in order to determine whether any acquired psychiatric disability is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine the precise nature of his acquired psychiatric disorder, including any disorders which may have resolved during the pendency of this appeal (ie., since May 31, 2005).  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  

The examiner should confirm whether the Veteran currently has a diagnosed psychiatric disorder pursuant to DSM-IV (given the date of claim).  

The examiner should then provide an opinion as to the following:

(a)  If PTSD is diagnosed, or has been diagnosed since May 31, 2005, then is at least as likely as not (a 50 percent or greater probability) that any of the claimed stressors caused the Veteran's PTSD?

(b)  For any psychiatric diagnosis other than PTSD that has been diagnosed since May 31, 2005, even if resolved, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's disability began in service or is otherwise related to a disease, event, or injury in service?

If no psychiatric disorders are diagnosed, this must be explained in the context of earlier records showing treatment for depression and PTSD.  See e.g., August 2006 Mental Health Note; June 2011 Discharge Instructions.  

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




